United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3107
                        ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                    Brittney Lehr,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                 ____________

                              Submitted: April 3, 2017
                               Filed: August 1, 2017
                                   [Unpublished]
                                  ____________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Brittney Lehr pleaded guilty to conspiracy to distribute methamphetamine, and
the district court* sentenced her to 157 months’ imprisonment. Lehr appeals, arguing

      *
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
that her sentence is substantively unreasonable. The district court did not abuse its
broad discretion in weighing the sentencing factors under 18 U.S.C. § 3553(a), so we
affirm.

       Lehr pleaded guilty to conspiracy to distribute 50 or more grams of pure
methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A).
After adjustments under the sentencing guidelines, including a two-level increase for
Lehr’s possession of a dangerous weapon, USSG § 2D1.1(b)(1), the district court
calculated a guideline range of 210 to 262 months’ imprisonment. The district court
then reduced the high end of Lehr’s guideline range by forty percent for reasons not
relevant here, leaving a tentative sentence of 157 months’ imprisonment.

        Lehr urged the court to reduce the sentence further to 126 months. Lehr cited
her diagnoses for bipolar disorder, anxiety, depression, and obsessive-compulsive
disorder, and argued that her history of mental health problems was a mitigating
factor. Lehr did not dispute the two-level increase for possession of a dangerous
weapon, but argued that her constructive possession while acting as an intermediary
in a firearm sale was less aggravating than other forms of possession.

       The court rejected Lehr’s arguments and sentenced her to 157 months’
imprisonment. In discussing the nature and circumstances of the offense, the district
court found that there was “nothing mitigating” about Lehr’s role in the firearm sale,
because she was trading with drug dealers for a firearm. The court considered Lehr’s
history and characteristics in detail, and highlighted Lehr’s prior state conviction for
manufacturing methamphetamine, her noncompliance with treatment programs and
prison alternatives, and her limited employment history. These circumstances, the
court concluded, made Lehr an extremely high risk to recidivate. The court
specifically acknowledged Lehr’s diagnosed mental health issues, but noted that they
were perhaps exacerbated by her extensive drug abuse. The court also discussed the



                                          -2-
seriousness of Lehr’s drug dealing and remarked that her recidivism did not show
much respect for the law.

      Lehr appeals, arguing that the district court imposed a substantively
unreasonable sentence. We review the reasonableness of a defendant’s sentence
under a deferential abuse-of-discretion standard. Gall v. United States, 552 U.S. 38,
51 (2007). District courts have broad leeway to weigh the § 3553(a) factors and may
assign some factors more weight than others. United States v. Chavarria-Ortiz, 828
F.3d 668, 672 (8th Cir. 2016).

       Lehr argues that the court imposed an unreasonable sentence by failing to give
significant weight to her mental health history and by giving too much weight to the
idea that her drug use contributed to her mental health problems. Lehr argues that
because her mental health issues arose before she began using drugs, the district court
should have seen her mental health as a mitigating circumstance. The court
specifically acknowledged Lehr’s diagnoses, but was not required to give mental
health the emphasis that Lehr desires. It was reasonable for the court to conclude that
Lehr’s recidivism and her repeated failures to participate in mental health treatment
weighed more heavily against a reduced term of imprisonment.

       Lehr also complains that the district court failed to give significant weight to
the minimal nature of her involvement in the gun sale that led to the two-level
increase under the guidelines. Lehr admitted that she constructively possessed the
firearm and did not challenge the two-level increase. Although not every offender
who possesses a firearm is equally culpable, the court is not required to develop
gradations among offenders who properly receive the two-level increase. Here, the
district court did not abuse its discretion in concluding that nothing about Lehr’s
admitted role in facilitating the firearm sale counseled against applying the full effect
of the two-level increase.



                                          -3-
The judgment of the district court is affirmed.
               ______________________________




                             -4-